Citation Nr: 9918340	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  92-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the service-
connected right index finger amputation, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from January to September 1971.

This appeal arose from a May 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by rating actions issued in October 1991, and March, May and 
June 1992.  In January 1994, the case was remanded by the 
Board of Veterans' Appeals (Board) for additional 
development.  In October 1994, the request for an increased 
evaluation for the service-connected right index finger 
amputation was again denied.  In April 1997, the evaluation 
assigned was continued.  The Board remanded this case for 
further development in February 1998.  The RO notified the 
veteran and his representative via a September 1998 
supplemental statement of the case that the denial of his 
claim was being confirmed.

A review of the record noted correspondence which had been 
returned to the RO in April 1999, which included a reply 
written by a private attorney.  The Board reminds the veteran 
that should he wish to change his power of attorney in the 
future, he must file a request to do so.

A review of the record indicates that the veteran has raised 
the issue of entitlement to a total disability rating due to 
individual unemployability based on service-connected 
disabilities.  As this issue is not inextricably intertwined 
with an issue on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for all appropriate action.



FINDING OF FACT

The veteran's right index finger amputation residuals are 
manifested by a nontender scar on the dorsum of the hand, 
satisfactory functioning of the hand, good grip strength, 
intact sensation and no definite motor weakness.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected right index finger amputation residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
Codes 5146, 5147, 5148, 5153 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, Code 5153 (1998), a 30 percent 
evaluation is warranted for amputation of the index finger of 
the major upper extremity which involves metacarpal resection 
with more than one-half of the bone lost.  A 40 percent 
evaluation would require amputation of the index finger 
accompanied by amputation of either the middle, ring or 
little fingers.  38 C.F.R. Part 4, Codes 5146, 5147, 5148 
(1998).

The pertinent evidence in this case includes a VA examination 
of the veteran performed in December 1996.  He stated that he 
had originally cut off the distal phalanx of his right index 
finger in 1969 while stationed in Vietnam.  This was 
reattached in Vietnam, but there was an extension deficit at 
the terminal interphalangeal joint which interfered with his 
work as a mechanic.  In 1982, he went to a private hospital 
where a total amputation of the index finger was 
accomplished.  He indicated that he has been told that he now 
has avascular necrosis of the navicular bone.  He reported 
that nothing stopped his pain.  He stated that movement of 
the head, elevation of the right arm above shoulder level and 
lifting of any amount of weight will cause pain to travel up 
through his right arm to the right side of his neck.  
Significantly, the record reveals that he also suffers from 
degenerative disc disease from C5-7.  The physical 
examination noted that he was wearing a fabric laced hand and 
wrist canvas brace.  This was removed for the examination.  
His right index finger had been removed up to the carpal 
metacarpal articulation.  A scar extended onto the dorsal 
aspect of the hand to 3/4 of an inch above the second 
metacarpal.  The web between the thumb and the second finger 
was natural in appearance, soft and nontender.  Range of 
motion of the fingers and wrist was within normal limits.  He 
was able to grip the examiner's fingers when they were placed 
in his palm, but he indicated that if he had to do that four 
or five times, he would not be able to grip anything tightly.  
An x-ray showed the amputation to the second ray of the level 
of the base of the right second metacarpal.  There were no 
other abnormalities.  The diagnoses were history of injury to 
the right index finger with less than ideal surgical repair 
later requiring complete amputation of the right index finger 
at the carpal metacarpal joint; cervical radiculopathy 
secondary to disc disease C5-7.

The veteran was afforded another VA examination in May 1998.  
The examiner indicated that the claims folder had been 
reviewed.  The veteran claimed that his right hand made his 
neck hurt.  He admitted that he had cervical disc disease 
involving C5-7.  The objective examination found an eight cm 
scar along the medial aspect of the third ray into the dorsum 
of the hand.  This scar was not invaginated and was 
nontender.  His hand function was satisfactory.  There was no 
hypesthesia and he displayed good pinch grip.  The examiner 
noted that intrinsic function of the hand was intact.  He 
displayed 20 degrees of radial deviation, 40 degrees of ulna 
deviation at the wrist and 55 degrees of dorsiflexion and 50 
degrees of volar flexion.  The hand and the wrist were 
nontender.  Sensation in the hand and wrist were intact and 
there was no definite motor weakness.  The examiner opined 
that "I do not feel that the patient's cervical symptoms are 
related to his fingertip amputation by the accident with the 
saw in Vietnam."

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's service-
connected right index finger amputation residuals is not 
warranted.  Initially, it is noted that he is currently 
receiving the maximum amount of schedular compensation 
allowed pursuant to 38 C.F.R. Part 4, Code 5153 (1998), which 
provides for a 30 percent evaluation for an amputation which 
involves metacarpal resection with more than one-half of the 
bone lost.  He is not entitled to a 40 percent evaluation 
under 38 C.F.R. Part 4, Codes 5146, 5147, or 5148, which 
require that any index finger amputation be accompanied by 
the service-connected amputation of the middle, ring and 
little fingers, respectively.  Therefore, there is no basis 
upon which to grant entitlement to an increased evaluation 
under these codes.  Moreover, the VA examination conducted in 
May 1998 noted that there was no tenderness in the veteran's 
hand or wrist and described intrinsic functioning of the hand 
as good.  His grip strength was good and there was no 
evidence of decreased sensation or motor weakness.  Moreover, 
he has been noted to suffer from right upper extremity 
radiculopathy as a result of cervical spine degenerative disc 
disease, which has been found to be unrelated to his right 
finger amputation.  As a consequence, it does not appear, 
from the current evidence of record, that an evaluation in 
excess of the 30 percent currently assigned to the right 
index finger amputation residuals is justified.

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
September 1998.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected right index finger 
amputation residuals.


ORDER

An increased evaluation for the service-connected right index 
finger amputation residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

